Title: To James Madison from John Armstrong, 14 November 1813
From: Armstrong, John
To: Madison, James


        
          Dear Sir,
          Albany 14 Nov. 1813.
        
        My express has this moment returned from Hampton. The Gen. has quitted the Chateauge road & by a rapid movement on that of Acadie, will compell Prevost to give up his fastnesses & either meet him on more equal terms, or retire to Montreal. Wilkinson’s movement will decide him in favor of the latter. You will see by the enclosed letters that the main army passed Prescot in the night of the 6th. & with the loss only of 2 men killed; that on the 8th. it was re-inforced by the Cavalry which had been collected at Hamilton; & that a communication, by letter & of respectful character, had begun between the two senior Major Generals. Harrison has found his old enemy in a new position, at the head of Burlington bay, and is preparing to attack him. The Gen. cannot be charged with underrating the force of his enemy. He makes it to amount to 2000 men. It may be half that number, including militia & Indians. I am Dear Sir, with the highest respect, your faithful & Obed: servant
        
          J. Armstrong
        
      